SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: October 4, 2010 Commission file number 0-9032 SONESTA INTERNATIONAL HOTELS CORPORATION (Exact Name of Registrant as Specified in its Charter) New York (State or Other Jurisdiction) 13-5648107 (I.R.S. Employer Identification No.) 116 Huntington Avenue, Boston, MA 02116 (Address of principal Executive Offices) (Registrant’s Telephone Number, Including Area Code): 617-421-5400 Not Applicable (Former name, former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01.CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT. McGladrey& Pullen, LLP recently acquired the assets of Caturano and Company,Inc. (“Caturano”), the independent registered public accounting firm for Sonesta International Hotels Corporation (the “Company”). As a result, on September 30, 2010, Caturano resigned as the independent registered public accounting firm for the Company and, concurrent with such resignation, the Company’s audit committee approved the engagement of McGladrey& Pullen, LLP (“McGladrey”) as the new independent registered public accounting firm for the Company. The audit reports of Caturano on the Company’s consolidated financial statements for the years ended December31, 2009 and 2008 did not contain an adverse opinion or a disclaimer of opinion, and were not qualified or modified as to uncertainty, audit scope or accounting principles. During the two most recent fiscal years ended December31, 2009 and through the date of Caturano’s resignation, there were (i)no disagreements between the Company and Caturano on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreements, if not resolved to the satisfaction of Caturano, would have caused Caturano to make reference to the subject matter of the disagreement in their reports on the Company’s financial statements for such years, and (ii)no reportable events within the meaning set forth in Item 304(a)(1)(v)of Regulation S-K. During the Company’s two most recent fiscal years ended December31, 2009 and through the date of McGladrey’s engagement, the Company did not consult with McGladrey on (i)the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that may be rendered on the Company’s financial statements, and McGladrey did not provide either a written report or oral advice to the Company that McGladrey concluded was an important factor considered by the Company in reaching a decision as to any accounting, auditing, or financial reporting issue, or (ii)any matter that was either the subject of any disagreement, as defined in Item 304(a)(1)(iv)of Regulation S-K and the related instructions to Item 304 of Regulation S-K, or a reportable event, as that term is defined in Item 304(a)(1)(v)of Regulation S-K. The Company has provided Caturano a copy of the disclosures in this Form8-K and has requested that Caturano furnish it with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with the Company’s statements herein. A copy of the letter dated October 4, 2010 is filed as Exhibit16.1 to this Form8-K. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. 16.1 Letter from Caturano and Company,Inc. to the Securities and Exchange Commission dated October 4, 2010. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized SONESTA INTERNATIONAL HOTELS CORPORATION Date:October 4, 2010 By: /s/ Boy van Riel Boy van Riel Vice President and Treasurer (Authorized to sign on behalf of the Registrant as Principal Financial Officer). 2
